DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
Status of Claims
Claims 1, 6, 11-14, and 20 are amended, claim 23 is new, and claim 4 is cancelled due to Applicant's amendment dated 08/24/2022.  Claims 1-3 and 6-23 are pending.

Election/Restrictions
In the reply filed 11/08/2021, Applicant elected species A wherein GD is 
    PNG
    media_image1.png
    107
    134
    media_image1.png
    Greyscale
and GA is selected from the group consisting of A1-A11.
Applicant has amended the claims such that the above species is no longer encompassed by any of the independent claims. Accordingly, the search was expanded to find an examinable species based on MPEP § 803.02. It is noted that the prior art search has not been extended to cover all nonelected species.
The next examinable species is species A wherein GD is 
    PNG
    media_image2.png
    108
    206
    media_image2.png
    Greyscale
and GA is selected from the group consisting of A1-A11. The examinable species reads on claims 1-3 and 6-23.
Response to Amendment
The rejection of claims 1-3, 6-9, 11-12, 14, and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. KR 20150105201 A—English translation obtained by Google Patents, hereinafter “Park”—is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn. 
The rejection of claims 15-19 under 35 U.S.C. 103 as being unpatentable over Park is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn. 
The rejection of claims 1-3, 6-9, 11-16, 18, and 20-22 under 35 U.S.C. 103 as being unpatentable over Cho et al. US 2015/0126736 A1 (“Cho”) in view of Lorente, Alejandro, et al. “Modulation of ambipolar charge transport characteristics in side-chain polystyrenes as host materials for solution processed OLEDs.” Organic Electronics 41 (2017): 91-99. (“Lorente”) is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn. 
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Cho in view of Lorente and Chen et al. US 2010/0184942 A1 (“Chen”) is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn. 
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Cho in view of Lorente and Kim et al. US 2015/0318486 A1 (“Kim”) is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn. 
The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Cho in view of Lorente and Hung et al. US 2015/0349273 A1 (“Hung”) is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn. 
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Cho in view of Lorente and Freundenrich, Craig, How OLEDS Work, Current and Future OLED Applications, HowStuffWorks, April 2016—obtained from the Wayback Machine (“Freundenrich”)—is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn. 
The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Cho in view of Lorente and Liu, Yuchao, et al. “All-organic thermally activated delayed fluorescence materials for organic light-emitting diodes.” Nature Reviews Materials 3.4 (2018): 1-20. (“Liu”) is overcome due to the Applicant’s amendment dated 08/24/2022. The rejection is withdrawn. 
The rejections of claim 4 as set forth in the previous Office Action are moot because claim 4 is cancelled due to the Applicant's amendment dated 08/24/2022.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 49-52 of the reply dated 08/24/2022 with respect to the rejection of claims 1-3 and 6-22 have been fully considered, but they are not persuasive.
Applicant's argument –Applicant argues on pg. 48 that the general formula of Cho does not allow for a fused ring to form in the location of a claimed monovalent GA group. Thus, Cho does not disclose a compound having at least two GD groups, separated by at least one acceptor group GA, wherein one of the GD groups comprises four or five fused rings and/or the compound comprises a group GA having a sulfone group, as required by the amended claims.
Examiner's response –As described in greater detail in the rejection below, Cho is used to modify the newly cited art Sannomiya (US 2015/0041785 A1) to arrive at the compound below.

    PNG
    media_image3.png
    410
    606
    media_image3.png
    Greyscale

While Cho alone does not teach a compound of the amended claims, the formula 1 of Cho does allow for a compound to comprise a donor group (GD) moiety having four or more fused rings, as required by the amended claims. For example, the modified compound above reads on the formula 1 of Cho (below), wherein: X1 and X2 are each N; R5 and R6 are each an unsubstituted C6 aryl; L1 is a single bond and L2 is a substituted 6-membered heteroarylene; and R1, R3, and R4 are each hydrogen, and R2 includes a substituted C6 aryl that is linked to an adjacent substituent to form a polycyclic 20-membered aromatic ring (see ¶ [0009]-[0016]).

    PNG
    media_image4.png
    336
    312
    media_image4.png
    Greyscale

Accordingly, the cited prior art teaches the claims as amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-9, 11-12, 14-16, and 21-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sannomiya et al. US 2015/0041785 A1 (“Sannomiya”).
Regarding claims 1-3, 6, 8-9, 11-12, 14-16, and 21-23, Sannomiya teaches an organic EL device comprising an anode, a plurality of organic layers including a phosphorescent light-emitting layer, and a cathode, wherein at least one organic layer contains an indolocarbazole compound represented by the general formula (1) below (abstract and ¶ [0022]). Such a device has high efficiency and high driving stability (¶ [0020]).

    PNG
    media_image5.png
    244
    237
    media_image5.png
    Greyscale

Sannomiya teaches specific examples of compounds represented by general formula (1) including the compound C-72, which includes the claimed acceptor groups (GA) A2 and A6 (¶ [0054]).

    PNG
    media_image6.png
    276
    407
    media_image6.png
    Greyscale

The compound C-72 comprises the following claimed donor groups GD:
A monovalent end group
    PNG
    media_image7.png
    105
    136
    media_image7.png
    Greyscale
;
Wherein R is the acceptor group A2;
Wherein the monovalent donor group comprises at least one moiety selected from 
    PNG
    media_image8.png
    82
    75
    media_image8.png
    Greyscale
;
in which two Rs are each a terminal aryl group combined to form a ring and the remaining R is the acceptor group A2;
A divalent group
    PNG
    media_image9.png
    107
    204
    media_image9.png
    Greyscale
 that reads on the group D27 of claim 11;
Wherein R is the acceptor group A2; and
Wherein X is NR and R is an organic linker bonded to the acceptor group A6.
As the compound C-72 comprises a group GD with four or more fused rings, a monovalent acceptor group GA is not required to comprise at least two fused rings. Thus, the limitations of claims 1 and 23 are met.
Per claim 3, each donor group GD comprises at least one moiety selected from carbazole and indole.
Per claims 6 and 12, the divalent acceptor group A2 comprises a pyrimidine moiety.
Per claims 8-9, the compound C-72 reads on the structure of 
    PNG
    media_image10.png
    28
    320
    media_image10.png
    Greyscale
, wherein each L is a direct bond.
Per claim 15, the indolocarbazole compound is preferably contained as a host material in the light-emitting layer containing a phosphorescent light-emitting dopant (¶ [0055]). 
Per claim 16, specific examples of the phosphorescent light-emitting dopant are listed in ¶ [0071], which have at least one ligand reading on the claimed ligands. For example, a preferred light-emitting dopant is Ir(ppy)3, which has the structure below wherein R1 is H (¶ [0071]).

    PNG
    media_image11.png
    194
    152
    media_image11.png
    Greyscale

Per claim 21, a formulation does not require any additional structure limitations and is therefore met by the compound.
Per claim 22, as no definition or further structural limitations are provided for in the specification, the compound C-72 could itself be a monomer comprising the compound C-72.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sannomiya et al. US 2015/001785 A1 (“Sannomiya”).
 Regarding claim 7, Sannomiya teaches the compound C-72, as described above with respect to claim 1.
Sannomiya appears silent with respect to the compound C-72 is capable of functioning as an E-type delayed fluorescent emitter at room temperature.
The instant specification recites that a compound as described in ¶ [0067] is capable of functioning as an E-type delayed fluorescent emitter at room temperature, and Compound A55 is an example of a compound that meets the limitations of ¶ [0067] (instant ¶ [0071], [0076]-[0078], and pg. 28). Since Sannomiya teaches compound C-72, which is a compound that meets the limitations of ¶ [0067] (i.e., claim 1) and is substantially similar in structure to the instant Compound A55, the limitation wherein compound C-72 is capable of functioning as an E-type delayed fluorescent emitter at room temperature is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Regarding claim 17, Sannomiya teach the organic EL device comprising the compound C-72, as described above with respect to claim 14.
Sannomiya fails to specifically teach the compound C-72 is used as a transporting material in a transport layer. However, Sannomiya does teach a hole-blocking layer is capable of improving the probability of recombining an electron and a hole by blocking holes while transporting electrons and that preferably an indolocarbazole compound represented by the general formula (1) is used for the hole-blocking layer (¶ [0079]-[0080]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide a hole-blocking layer in the organic EL device wherein an indolocarbazole compound represented by the general formula (1) is used as the hole-blocking material, based on the teaching of Sannomiya.  The motivation for doing so would have been to improve the probability of the recombination of electrons and holes, as taught by Sannomiya.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound C-72 as the hole-blocking material, because it would have been choosing a specifically exemplified compound represented by the general formula (1), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole blocking material in the hole-blocking layer of the organic EL device of Sannomiya and possessing the benefits taught by Sannomiya.  One of ordinary skill in the art would have been motivated to produce additional hole-blocking layers comprising compounds of general formula (1) having the benefits taught by Sannomiya in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 18, Sannomiya teach the organic EL device comprising the compound C-72, as described above with respect to claim 14.
Sannomiya is silent as to the compound C-72 being an emitter.
The instant specification recites that a compound as described in paragraph [0067] is capable of functioning as an E-type delayed fluorescent emitter at room temperature (instant ¶ [0071]).  The instant specification recites Compound A55 as a compound that meets the limitations of paragraph [0067] (instant ¶ [0078] and pg. 28). The instant specification further recites that examples of suitable emitter materials include compounds which can produce emissions via thermally activated delayed fluorescence (TADF) (instant ¶ [0113]). Since Sannomiya teaches compound C-72, which is a compound that meets the limitations of ¶ [0067] (i.e., claim 1) and is substantially similar in structure to the instant Compound A55, the property of being a compound which can produce emissisions (i.e., an emitter) is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 20, Sannomiya teach the organic EL device including the compound C-71, as described above with respect to claim 14.
Sannomiya teaches the organic EL device comprising a compound of general formula (1) may be used in portable phones, in-vehicle display devices, televisions, and the like.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the organic EL device of Sannomiya comprising the compound C-72 in portable phones, in-vehicle display devices, televisions, and the like, because one of ordinary skill in the art would reasonably have expected the elements of the organic EL device and portable phones, in-vehicle display devices, and televisions to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sannomiya et al. US 2015/001785 A1 (“Sannomiya”) as applied to claim 8 above, and further in view of Chen et al. US 2010/0184942 A1 (“Chen”).
Regarding claim 10, Sannomiya teach the organic EL device including the compound C-72 below, as described above with respect to claim 8. 

    PNG
    media_image12.png
    240
    362
    media_image12.png
    Greyscale

Sannomiya is silent as to the compound C-72 comprising at least one linker between a donor and acceptor group that is a non-conjugated organic linker. However, Sannomiya teaches the indolocarbazole compound is preferably contained as a host material in the light-emitting layer containing a phosphorescent light-emitting dopant (¶ [0055]).
Chen teaches compounds for use in hybrid host materials which can be used in electroluminescent devices, wherein the compounds comprise at least one electron-transporting moiety (ETM) and at least one hole-transporting moiety (HTM) which are joined by a flexible linker (abstract). Chen teaches examples of an ETM include triazine, phenyl-substituted triazine, pyrimidine, and the like and examples of HTM includes carbazole and the like (¶ [0030]-[0031] and E-1 and E-27 on pgs. 3 and 6). As shown above, the compound C-72 of Sannomiya comprises electron-transporting moieties of phenyl-substituted triazine and pyrimidine and hole-transporting moieties of carbazole and indolocarbazole.
Chen teaches the “linker” is a flexible chain consisting of a series of π-bonds that is used to connect the ETM and the HTM (¶ [0033]). Chen teaches the use of a linker to bind the ETM and the HTM moieties electronically decouples the two π-systems of the ETM and HTM, thereby allowing the structural elements to retain their individual electronic characteristics, such as HOMO/LUMO energy and ET (¶ [0033]). Chen additionally teaches the linker aids in preventing crystallization and serves to increase entropy (¶ [0033]).
Chen teaches examples of compounds including the linker beginning on pg. 12, including compound TRZ-1Cz(MP)2, wherein the linker is highlighted (pg. 14):

    PNG
    media_image13.png
    294
    558
    media_image13.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a flexible linker between the ETM (triazine and pyrimidine) and HTM (carbazole and indolocarbazole) moieties of the compound C-72, based on the teaching of Chen.  The motivation for doing so would have been to electronically decouple the two π-systems of the ETM and HTM, prevent crystallization, and increase entropy, as taught by Chen.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the linker as shown in the compound TRZ-1Cz(MP)2, because it would have been choosing a specific linker exemplified by Chen, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the indolocarbazole compound of the organic EL device of Sannomiya in view of Chen and possessing the benefits taught by Sannomiya and Chen.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising linkers having the benefits taught by Chen in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound C-72 of Sannomiya in view of Chen has the structure below, which meets the claimed structure 
    PNG
    media_image14.png
    30
    303
    media_image14.png
    Greyscale
 wherein each L is a non-conjugated organic linker.

    PNG
    media_image15.png
    411
    747
    media_image15.png
    Greyscale

	 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sannomiya et al. US 2015/001785 A1 (“Sannomiya”) as applied to claim 18 above, and further evidenced by Hung et al. US 2015/0349273 A1 (“Hung”).
Regarding claim 19, Sannomiya teach the organic EL device including the compound C-72 below, as described above with respect to claim 18.
As described above, Sannomiya teaches the indolocarbazole compound is preferably contained as a host material in the light-emitting layer containing a phosphorescent light-emitting dopant (¶ [0055]).
Sannomiya appears silent with respect to the property of the organic EL device emitting radiation at room temperature when a voltage is applied across the first organic light emitting device, wherein the luminescent radiation comprises a delayed fluorescent process. 
It is reasonable to presume that the organic electroluminescent device emitting radiation at room temperature when a voltage is applied across the first organic light emitting device, wherein the luminescent radiation comprises a delayed fluorescent process is inherent to Sannomiya. Support for said presumption is found in the use of like materials which would result in the claimed property. 
For example, the instant specification recites that a compound as described in paragraph [0067] is capable of functioning as an E-type delayed fluorescent emitter at room temperature (instant ¶ [0071]). Examples of such compounds include Compound A1 and Compound A55 (instant ¶ [0078]). As discussed above, compound C-72 is substantially similar in structure to the instant Compound A55.
Additionally, the instant specification recites the example of Device 1 includes Compound A 
    PNG
    media_image16.png
    216
    360
    media_image16.png
    Greyscale
as the host compound (instant Table 1, ¶ [0138], pg. 86). The organic layer of the OLED may further comprise a phosphorescent emissive dopant (instant ¶ [0080]).
Hung recites an organic light emitting device comprising an anode, a cathode, and an emissive layer, wherein the emissive layer comprises a first emitting compound having the structure of Formula 1 below (¶ [0059]). 

    PNG
    media_image17.png
    246
    225
    media_image17.png
    Greyscale

Hung recites that such an organic light emitting device emits a luminescent radiation at room temperature when a voltage is applied across the organic light emitting device, wherein the luminescent radiation comprises a delayed fluorescence process (¶ [0061]). Additionally, Hung teaches the emissive layer may further comprise phosphorescent emitting material and host material (¶ [0062]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sannomiya et al. US 2015/001785 A1 (“Sannomiya”) as applied to claim 1 above, and further in view of Liu, Yuchao, et al. "All-organic thermally activated delayed fluorescence materials for organic light-emitting diodes." Nature Reviews Materials 3.4 (2018): 1-20. (“Liu”).
Regarding claim 22, Sannomiya teaches the organic EL device including the compound C-72 below, as described above with respect to claim 1. 

    PNG
    media_image12.png
    240
    362
    media_image12.png
    Greyscale


Sannomiya fails to teach the compound C-72 is part of a larger chemical structure. Instead, the compound C-72 is considered a small molecule. However, Sannomiya teaches the indolocarbazole compound shows good hole- and electron-injecting/transporting characteristics and has high durability while maintaining a high T1, and a device comprising an indolocarbazole compound of general formula (1) has high efficiency and high driving stability (¶ [0020] and [0116]). 
Liu teaches thermally activated delayed fluorescence (TADF) emitters are emerging as next-generation organic electroluminescent materials (abstract). Liu teaches the combination of stable acceptor (for example, triazine) and donor units (for example, carbazole), which have relatively high bond dissociation energies, favors TADF devices with long lifetimes (pg. 3, left column, second paragraph). As seen from the structure above, the modified compound A-82 comprises triazine (acceptor) and carbazole and indolocarbazole (donor) units.
Liu teaches small molecules can lead to phase separation and poor morphological stability of the emitting layer in organic electroluminescent device (pg. 3, right column, last paragraph). Additionally, thin films of small TADF molecules are usually fabricated by thermal evaporation, which compromises film quality because of the tendency of the molecules to crystallize and aggregate, in turn reducing the efficiency and long-term stability of the OLEDs (pg. 12, right column, fourth paragraph).
Liu teaches TADF polymers are attractive alternatives to small-molecule emitters because the macromolecular TADF materials do not require a host material and can be sufficiently soluble in organic solvents to produce thin films by solution processing techniques (pg. 3, right column, last paragraph), wherein the benefits of solution-processed emitter layers include a simple fabrication process and relatively low cost (pg. 8, right column, second paragraph).
Liu teaches a simple method for producing TADF polymers is to functionalize and then polymerize a monomer unit that already exhibits TADF characteristics and excellent (small-molecule) device performance (pg. 13, left column, first paragraph). Liu teaches this may be realized by using TADF units as pendant groups on a side chain of a polymer (pg. 13, left column, first paragraph). Liu teaches in side chain polymers, the TADF features of monomers can be easily inherited owing to the independent (non-interacting) TADF units (pg. 13, left column, last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the compound C-72 in a side chain of a polymer (wherein the compound C-72 is used as a pendant) to create a TADF polymer for use in an OLED, based on the teaching of Liu.  The motivation for doing so would have been to obtain the ability to produce thin films by solution processing techniques that have a simple fabrication process and relatively low cost, as taught by Liu. Additionally, the motivation for doing so would have been to easily inherit the TADF features and benefits of the compound C-72, which include good hole- and electron-injecting/transporting characteristic and high durability while maintaining a high T1, as taught by Sannomiya.

Claims 1-3, 6-9, 12-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sannomiya et al. US 2015/001785 A1 (“Sannomiya”) in view of Cho US 2015/0126736 A1 (“Cho”).
Regarding claims 1-3, 6-9, 11-16, and 21-23, Sannomiya teaches an organic EL device comprising an anode, a plurality of organic layers including a phosphorescent light-emitting layer, and a cathode, wherein at least one organic layer contains an indolocarbazole compound represented by the general formula (1) below (abstract and ¶ [0022]). Such a device has high efficiency and high driving stability (¶ [0020]).

    PNG
    media_image5.png
    244
    237
    media_image5.png
    Greyscale

Sannomiya teaches specific examples of compounds represented by general formula (1) including the compound A-82 (¶ [0054] and pg. 25).

    PNG
    media_image18.png
    263
    409
    media_image18.png
    Greyscale

Compound A-82 fails to include a diphenyl-triazine substituted on the carbazole group instead of a phenyl group. However, Sannomiya teaches L of general formula (1) may be a substituted aromatic heterocyclic group, wherein the substituents are not limited to particular groups (¶ [0023]).
Cho teaches an organic electroluminescent device comprising a novel organic electroluminescent compound having excellent luminous efficiency, power efficiency, and lifespan characteristic (abstract). The organic electroluminescent compound is represented by formula 1 (below) and is particularly used as a host material in the light-emitting layer (¶ [0009] and ¶ [0042]):

    PNG
    media_image19.png
    338
    312
    media_image19.png
    Greyscale

Cho teaches specific examples of compounds represented by formula 1 including compound C-3 (¶ [0035]).

    PNG
    media_image20.png
    300
    278
    media_image20.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the highlighted phenyl group of compound A-82 
    PNG
    media_image21.png
    166
    196
    media_image21.png
    Greyscale
 with the highlighted moiety of formula 1 of Cho 
    PNG
    media_image22.png
    223
    218
    media_image22.png
    Greyscale
 to arrive at a compound that reads on the formula 1 of Cho. The motivation for doing so would have been to obtain improved luminous efficiency, power efficiency, and lifespan, as taught by Cho.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl with the diphenyl-triazine group as shown in compound C-3 of Cho, because it would have been choosing a specifically exemplified moiety taught by Cho, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the indolocarbazole compound in the organic EL device of Sannomiya in view of Cho and possessing the benefits taught by Sannomiya and Cho.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula 1 of Cho having the benefits taught by Cho in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound A-82 of Sannomiya in view of Cho has the structure below and reads on the claimed Compound A62 (claim 13).

    PNG
    media_image3.png
    410
    606
    media_image3.png
    Greyscale

The modified compound A-82 of Sannomiya in view of Cho reads on the formula 1 of Cho (see ¶ [0009]-[0016]) and thus is expected to obtain the benefits of Cho.
The modified compound A-82 comprises the following claimed donor groups GD and acceptor groups GA:
A monovalent end group 
    PNG
    media_image9.png
    107
    204
    media_image9.png
    Greyscale
;
Wherein R is the acceptor group A5;
Wherein X is NR and R is an aryl terminal group;
A divalent group
    PNG
    media_image7.png
    105
    136
    media_image7.png
    Greyscale
, which reads on the D3 group of claim 11; and
Wherein R is the acceptor group A6.
As the modified compound A-82 comprises a group GD with four or more fused rings, an acceptor group GA that is a monovalent end group is not required to comprise at least two fused rings. Thus, the limitations of claims 1 and 23 are met.
Per claim 3, each donor group GD comprises at least one moiety selected from carbazole and indole.
Per claim 6, the divalent acceptor group comprises a triazine moiety.
Per claim 7, Sannomiya in view of Cho appears silent with respect to the modified compound A-82 being capable of functioning as an E-type delayed fluorescent emitter at room temperature.
The instant specification recites that a compound as described in ¶ [0067] is capable of functioning as an E-type delayed fluorescent emitter at room temperature, and Compound A62 is an example of a compound that meets the limitations of ¶ [0067] (instant ¶ [0071], and [0076]-[0078]).
Since Sannomiya in view of Cho teaches Compound A62, the same structure as disclosed by the Applicant, the property of the modified compound A-82 being capable of functioning as an E-type delayed fluorescent emitter at room temperature is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.	
Per claims 8-9, the modified compound A-82 reads on the structure of 
    PNG
    media_image10.png
    28
    320
    media_image10.png
    Greyscale
, wherein each L is a direct bond.
Per claim 15, the indolocarbazole compound is preferably contained as a host material in the light-emitting layer containing a phosphorescent light-emitting dopant (¶ [0055]). 
Per claim 16, specific examples of the phosphorescent light-emitting dopant are listed in ¶ [0071], which have at least one ligand reading on the claimed ligands. For example, a preferred light-emitting dopant is Ir(ppy)3, which has the structure below wherein R1 is H (¶ [0071]).

    PNG
    media_image11.png
    194
    152
    media_image11.png
    Greyscale

Per claim 21, a formulation does not require any additional structure limitations and is therefore met by the compound.
Per claim 22, as no definition or further structural limitations are provided for in the specification, the modified compound A-82 could itself be a monomer comprising the modified compound A-82.
Regarding claim 17, Sannomiya in view of Cho teach the organic EL device comprising the modified compound A-82, as described above with respect to claim 14.
Sannomiya in view of Cho fail to specifically teach the modified compound A-82 is used as a transporting material in a transport layer. However, Sannomiya does teach a hole-blocking layer is capable of improving the probability of recombining an electron and a hole by blocking holes while transporting electrons and that preferably an indolocarbazole compound represented by the general formula (1) is used for the hole-blocking layer (¶ [0079]-[0080]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide a hole-blocking layer in the organic EL device wherein an indolocarbazole compound represented by the general formula (1) is used as the hole-blocking layer material, based on the teaching of Sannomiya.  The motivation for doing so would have been to improve the probability of the recombination of electrons and holes, as taught by Sannomiya.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the modified compound A-82 as the hole-blocking material, because one of ordinary skill in the art would reasonably have expected the elements of the modified compound A-82, the hole-blocking layer, and the organic EL device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Regarding claim 18, Sannomiya in view of Cho teach the organic EL device comprising the modified compound A-82, as described above with respect to claim 14.
Sannomiya in view of Cho is silent as to the modified compound A-82 being an emitter.
The instant specification recites that a compound as described in ¶ [0067] is capable of functioning as an E-type delayed fluorescent emitter at room temperature (instant ¶ [0071]).  The instant specification recites Compound A62 as a compound that meets the limitations of ¶ [0067] (instant ¶ [0078]). The instant specification further recites that examples of suitable emitter materials include compounds which can produce emissions via thermally activated delayed fluorescence (TADF) (instant ¶ [0113]). Since Sannomiya in view of Cho teaches Compound A62, the same structure as disclosed by the Applicant, the modified compound A-82 being able to produce emissisions (i.e., an emitter) is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Regarding claim 20, Sannomiya in view of Cho teach the organic EL device including the modified compound A-82, as described above with respect to claim 14.
Sannomiya teaches the organic EL device comprising a compound of general formula (1) may be used in portable phones, in-vehicle display devices, televisions, and the like.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the organic EL device of Sannomiya in view of Cho comprising the modified compound A-82 in portable phones, in-vehicle display devices, televisions, and the like, because one of ordinary skill in the art would reasonably have expected the elements of the organic EL device and portable phones, in-vehicle display devices, and televisions to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sannomiya et al. US 2015/001785 A1 (“Sannomiya”) in view of Cho US 2015/0126736 A1 (“Cho”) as applied to claim 8 above, and further in view of Chen et al. US 2010/0184942 A1 (“Chen”).
Regarding claim 10, Sannomiya in view of Cho teach the organic EL device including the modified compound A-82 below, as described above with respect to claim 8. 

    PNG
    media_image3.png
    410
    606
    media_image3.png
    Greyscale

Sannomiya in view of Cho is silent as to the modified compound A-82 comprising at least one linker between a donor and acceptor group that is a non-conjugated organic linker. However, Sannomiya teaches the indolocarbazole compound is preferably contained as a host material in the light-emitting layer containing a phosphorescent light-emitting dopant (¶ [0055]).
Chen teaches compounds for use in hybrid host materials which can be used in electroluminescent devices, wherein the compounds comprise at least one electron-transporting moiety (ETM) and at least one hole-transporting moiety (HTM) which are joined by a flexible linker (abstract). Chen teaches an example of an ETM is triazine and examples of HTM includes carbazole and the like (¶ [0030]-[0031]). As shown above, the modified compound A-82 of Sannomiya in view of Cho comprises electron-transporting moieties of triazine and hole-transporting moieties of carbazole and indolocarbazole.
Chen teaches the “linker” is a flexible chain consisting of a series of π-bonds that is used to connect the ETM and the HTM (¶ [0033]). Chen teaches the use of a linker to bind the ETM and the HTM moieties electronically decouples the two π-systems of the ETM and HTM, thereby allowing the structural elements to retain their individual electronic characteristics, such as HOMO/LUMO energy and ET (¶ [0033]). Chen additionally teaches the linker aids in preventing crystallization and serves to increase entropy (¶ [0033]).
Chen teaches examples of compounds including the linker beginning on pg. 12, including compound TRZ-1Cz(MP)2, wherein the linker is highlighted (pg. 14):

    PNG
    media_image13.png
    294
    558
    media_image13.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a flexible linker between the ETM (triazine) and HTM (carbazole and indolocarbazole) moieties of the modified compound A-82, based on the teaching of Chen.  The motivation for doing so would have been to electronically decouple the two π-systems of the ETM and HTM, prevent crystallization, and increase entropy, as taught by Chen.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the linker as shown in the compound TRZ-1Cz(MP)2, because it would have been choosing a specific linker exemplified by Chen, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the indolocarbazole compound of the organic EL device of Sannomiya in view of Cho and Chen and possessing the benefits taught by Sannomiya, Cho, and Chen.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising linkers having the benefits taught by Chen in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound A-82 of Sannomiya in view of Cho and Chen has the structure below, which meets the claimed structure 
    PNG
    media_image14.png
    30
    303
    media_image14.png
    Greyscale
 wherein each L is a non-conjugated organic linker.

    PNG
    media_image23.png
    440
    728
    media_image23.png
    Greyscale

	 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sannomiya et al. US 2015/001785 A1 (“Sannomiya”) in view of Cho US 2015/0126736 A1 (“Cho”), as applied to claim 18 above, and further evidenced by Hung et al. US 2015/0349273 A1 (“Hung”).
Regarding claim 19, Sannomiya in view of Cho teach the organic EL device of claim 14 as described above.
Sannomiya teaches the indolocarbazole compound is preferably contained as a host material in the light-emitting layer containing a phosphorescent light-emitting dopant (¶ [0055]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the modified compound A-82 as a host material, because one of ordinary skill in the art would reasonably have expected the elements of the modified compound A-82, the light-emitting layer, and the organic electroluminescent device to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Sannomiya in view of Cho appears silent with respect to the property of the organic EL device emitting radiation at room temperature when a voltage is applied across the first organic light emitting device, wherein the luminescent radiation comprises a delayed fluorescent process. 
It is reasonable to presume that the organic electroluminescent device emitting radiation at room temperature when a voltage is applied across the first organic light emitting device, wherein the luminescent radiation comprises a delayed fluorescent process is inherent to Sannomiya in view of Cho. Support for said presumption is found in the use of like materials which would result in the claimed property. 
For example, the instant specification recites that a compound as described in paragraph [0067] is capable of functioning as an E-type delayed fluorescent emitter at room temperature (instant ¶ [0071]). Examples of such compounds include Compound A1 and Compound A62 (instant ¶ [0078]). As discussed above, the modified compound A-82 has the same structure as Compound A62.
Additionally, the instant specification recites the example of Device 1 includes Compound A 
    PNG
    media_image16.png
    216
    360
    media_image16.png
    Greyscale
as the host compound (instant Table 1, ¶ [0138], pg. 86). The organic layer of the OLED may further comprise a phosphorescent emissive dopant (instant ¶ [0080]).
Hung recites an organic light emitting device comprising an anode, a cathode, and an emissive layer, wherein the emissive layer comprises a first emitting compound having the structure of Formula 1 below (¶ [0059]). 

    PNG
    media_image17.png
    246
    225
    media_image17.png
    Greyscale

Hung recites that such an organic light emitting device emits a luminescent radiation at room temperature when a voltage is applied across the organic light emitting device, wherein the luminescent radiation comprises a delayed fluorescence process (¶ [0061]). Additionally, Hung teaches the emissive layer may further comprise phosphorescent emitting material and host material (¶ [0062]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sannomiya et al. US 2015/001785 A1 (“Sannomiya”) in view of Cho US 2015/0126736 A1 (“Cho”) as applied to claim 1 above, and further in view of Liu, Yuchao, et al. "All-organic thermally activated delayed fluorescence materials for organic light-emitting diodes." Nature Reviews Materials 3.4 (2018): 1-20. (“Liu”).
Regarding claim 22, Sannomiya in view of Cho teach the organic electroluminescent device including the modified compound A-82 below, as described above with respect to claim 1. 

    PNG
    media_image3.png
    410
    606
    media_image3.png
    Greyscale


Sannomiya fails to teach the modified compound A-82 is part of a larger chemical structure. Instead, the modified compound A-82 is considered a small molecule. However, Sannomiya teaches the indolocarbazole compound shows good hole- and electron-injecting/transporting chracteristics and has high durability while maintaining a high T1, and a device comprising an indolocarbazole compound of general formula (1) has high efficiency and high driving stability (¶ [0020] and [0116]). Additionally, Cho does teach the organic electroluminescent compound of formula 1 has excellent luminous efficiency, power efficiency, and lifespan characteristic (abstract). 
Liu teaches thermally activated delayed fluorescence (TADF) emitters are emerging as next-generation organic electroluminescent materials (abstract). Liu teaches the combination of stable acceptor (for example, triazine) and donor units (for example, carbazole), which have relatively high bond dissociation energies, favors TADF devices with long lifetimes (pg. 3, left column, second paragraph). As seen from the structure above, the modified compound A-82 comprises triazine (acceptor) and carbazole and indolocarbazole (donor) units.
Liu teaches small molecules can lead to phase separation and poor morphological stability of the emitting layer in organic electroluminescent device (pg. 3, right column, last paragraph). Additionally, thin films of small TADF molecules are usually fabricated by thermal evaporation, which compromises film quality because of the tendency of the molecules to crystallize and aggregate, in turn reducing the efficiency and long-term stability of the OLEDs (pg. 12, right column, fourth paragraph).
Liu teaches TADF polymers are attractive alternatives to small-molecule emitters because the macromolecular TADF materials do not require a host material and can be sufficiently soluble in organic solvents to produce thin films by solution processing techniques (pg. 3, right column, last paragraph), wherein the benefits of solution-processed emitter layers include a simple fabrication process and relatively low cost (pg. 8, right column, second paragraph).
Liu teaches a simple method for producing TADF polymers is to functionalize and then polymerize a monomer unit that already exhibits TADF characteristics and excellent (small-molecule) device performance (pg. 13, left column, first paragraph). Liu teaches this may be realized by using TADF units as pendant groups on a side chain of a polymer (pg. 13, left column, first paragraph). Liu teaches in side chain polymers, the TADF features of monomers can be easily inherited owing to the independent (non-interacting) TADF units (pg. 13, left column, last paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound A-82 in a side chain of a polymer (wherein the modified compound A-82 is used as a pendant) to create a TADF polymer for use in an OLED, based on the teaching of Liu.  The motivation for doing so would have been to obtain the ability to produce thin films by solution processing techniques that have a simple fabrication process and relatively low cost, as taught by Liu. Additionally, the motivation for doing so would have been to easily inherit the TADF features and benefits of the modified compound A-82, which include good hole- and electron-injecting/transporting characteristic, high durability while maintaining a high T1, excellent luminous and power efficiency, high driving stability, and lifespan characteristic, as taught by Liu, Sannomiya, and Cho.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786